Title: Treasury Department Circular to the Collectors of the Customs, 5 March 1791
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department,5 March 1791
Sir,

The arrangements towards the payment of the ensuing Quarters interest to the public Creditors within your state require that the Commissioner of Loans for your state should be advised by every opportunity of the monies in your hands. This you will not fail to do by every post, & even by every private opportunity which shall present. I shall count on your punctuality.
You will also pay to the order of the said Commissioner whatever specie may be in your hands at any time during the present month.
Your returns to the Treasury will continue with exact punctuality.
I remain with great consideration sir,   your obt servant
A Hamilton

